Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 14 October 2022 has been entered.
	The Request for Continued Examination filed has been carefully considered. The following information has been made of record in the RCE filed for the instant application:
1. Claims 2-3, 6, 10-12, 16-25 and 27-31 have been canceled. All of the said clams were canceled in a previous filing.
2. No new Claims have been added.
3. No Claims have been amended. 
4. Remarks drawn to rejections under double patenting.
	Claims 1, 4-5, 7-9, 13-15, 26 and 32-69 are pending in the case.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-5, 7-9, 13-15, 26 and 32-69 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 9, 12 and 18 of copending Application No. 16/088,235 (‘235).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
The instant Claims are drawn to a method of preparation of drug linker compound intermediate of formulas VID (claim 1), VIIE (claim 43), IIID (claim 68) and III (claim 69). The dependent claims recite limitations drawn to substitutions, the specific Grignard reagent and solvents used in the method.
The copending claims of ‘235 are drawn to a method of preparing drug linker intermediate compound of formula ID (claim 1). Claims 3, 9, 12 and 18 recite limitations regarding the starting material, the drug auristatin, the specific substitution for Z1 in formulas IIC and IID and the Grignard reagents.
The copending claims of ‘235 differ from the instant claims in that the instant claims are drawn to compounds that have a DNA minor groove binder, a DNA damaging agent or a DNA replication inhibitor, whereas the compounds in ‘235 have auristatin as the drug unit. 
Although the claims of '235 teach intermediates having a different drug moiety, one of ordinary skill in the art would readily recognize that the method of preparation taught by '235 comprising the selective ester hydrolysis in the glucuronic acid moiety using the claimed Grignard reagents could be employed in the instant invention with a reasonable expectation of success since the instant compounds are structurally very close except for the drug unit and hydrolysis of the ester on the glucuronic acid is the same and is also carried out on the glucuronic acid moiety having the same ester substitutions at the same positions of the sugar moiety. 
  In the instant case ‘235 teaches performing each of the steps in the method of preparation applicant claims.  Although the claims of '235 employ a different drug unit, one of ordinary skill in the art would readily recognize that the method of preparation taught by '235 could be employed to make the claimed compounds with a reasonable expectation of success.  The use of known members of classes of reagents in reactions to make the same type of modifications taught in the prior art is not seen to render the instantly claimed method unobvious over the art.  Once the general reaction has been shown to be old, the burden is on the applicant to present reason or authority for believing that the same ester hydrolysis reaction on the glucuronic acid moiety cannot be carried out in the starting compound having a different drug unit as in the instant method, when the hydrolysis is found to be selectively happening only on the glucuronic acid part without affecting any other part of the molecule.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Applicant’s Remarks
Regarding the double patenting rejection of record applicant has argued that:
Claims 1, 3, 9, 12 and 18 of the copending application (‘235) application are drawn to preparation of a drug linker intermediate in which the drug unit is auristatin. Auristatins are tubulin disrupting agents. In contrast, claim 1 of the present application requires that the drug unit is a DNA minor groove binder, DNA damaging agent, or DNA replication inhibitor, which represents entirely different class of compounds. The Examine did not establish motivation to make those structural changes. The Examiner has not pointed to any claims in the reference application that would lead a person of ordinary skill in the art to believe that the methods claimed therein would apply to other types of drugs as required by the present claims. The Examiner just asserts that the instant compounds are structurally close except for the drug unit and the burden is on the applicant to present reason or authority for believing that the same ester hydrolysis reaction on the glucuronic acid moiety cannot be carried out in the starting compound. The Examiner has the initial burden to establish that the identities of the drug unit and the linker have no bearing on the invention without resorting to the teachings of the application. 
The Examiner claims that the artisan would have a reasonable expectation of success in using the same chemistry to obtain a drug linker compound having a different drug linked to the same sugar ester using ester hydrolysis using the same Grignard reagent or alkoxy magnesium halide since the process step used is not seen to affect any other part of the compound. The drug units used in the instant method and that of ‘235 may be different and this has been acknowledged. However, the Examiner has not explained how the person of skill in the art would select any particular drug unit other than auristatin based on the ‘235 application, much less a DNA minor groove binder, DNA damaging agent, or DNA replication inhibitor. The Examiner appears to be using impermissible hindsight bias in using the present application as a starting point to suggest that the artisan would apply the teachings of ‘235 and apply them to DNA minor groove binder, DNA damaging agent, or DNA replication inhibitor. Applicant maintains that the burden of establishing obviousness is not met by the Office. 
Applicant’s arguments have been considered but are not found to be persuasive. As set forth in the rejection of record as above, the instant claims are drawn to a method of preparing a Drug Linker compound having a glucuronic partial ester linked to a drug via an optional connector and linker (compound VID). The method comprises reacting the fully esterified compound VIC or a salt thereof with a Grignard reagent or alkoxy magnesium halide, which selectively removes the hydroxyl protecting groups, whereby the compound of formula VID or its salt is obtained. Therefore, the process step in the claimed method is hydrolyzing the ester protecting groups on the glucuronic acid moiety to arrive at the desired product. The same method is used to obtain compound VIIE and compound IIID. 
Claim 1 of the copending ‘235 application is drawn to a method of preparing a drug linker compound of formula ID, which has the same partial ester sugar unit via reaction of the fully esterified compound IC with a Grignard reagent or an alkoxy magnesium halide. 
It can be seen that the method used in the copending application, wherein only the ester protecting group is hydrolyzed partially to obtain the drug linker compound wherein one ester group (at the 6-position of the sugar moiety) is left intact, is also used in the method of the instant application. One of ordinary skill in the art will recognize that the method used in the invention of the ‘235 application can be used to arrive at a Drug linker compound having a different drug attached since the instant method is also obtaining a similar compound wherein the ester groups on the same sugar moiety is hydrolyzed using the same Grignard reagents to get the drug linker compound with an ester protecting group at the 6-position of the sugar moiety. 
The artisan would have a reasonable expectation of success in using the same chemistry to obtain a drug linker compound with a different drug linked to the same sugar ester using the hydrolysis of the ester protecting groups using the same Grignard reagent or alkoxy magnesium halide, since the process step used is not seen to affect any other part of the starting compound. 
The drug units used in the instant method and that of ‘235 may be different or belong to a different class and this has been acknowledged. The type of drug unit and its mechanism of action (tubulin disrupting versus DNA minor groove binder, DNA damaging agent, or DNA replication inhibitor) is not important for a process of making the drug linker intermediate as claimed. In the instant process and in the process of ‘235, only the ester moieties on the glucuronic acid are being removed via hydrolysis using a Grignard reagent or alkoxy magnesium halide. This is also done on the ester groups that are present on a location remote from the drug unit and the other substitutions. The drug unit and the other parts of the molecule are not affected. Therefore, if the hydrolysis of the ester moiety on the glucuronic acid in an intermediate having auristatin as a drug unit can be performed with Grignard reagent or an alkoxy magnesium halide, then one of ordinary skill in the art would have a reasonable expectation of success in performing the same ester hydrolysis on the same esterified glucuronic acid moiety using the same Grignard reagent to arrive at the instant products which have a different drug unit. The claims and what they are drawn to in the instant invention and that of ‘235 and the difference have been pointed out. Applicant has not advanced any arguments as to why the process of hydrolyzing the ester on the glucuronic acid moiety using a Grignard reagent or an alkoxy magnesium halide in the drug linker intermediate having auristatin as the drug unit cannot be used in the claimed process in a molecule having another drug unit. Applicant was asked to provide reason or authority for believing that this is not possible. However, applicant has not provided any such reasoning. Applicant has argued that the Examiner has not explained how the person of skill in the art would select any particular drug unit other than auristatin based on the ‘235 application, much less a DNA minor groove binder, DNA damaging agent, or DNA replication inhibitor. 
The process of making in ‘235 uses hydrolysis of ester groups on the sugar unit which is attached to a drug (auristatin) via a linker to arrive at the desired product. The starting compound (IC) in ‘235 has the esterifed sugar unit which is attached to a benzene ring and the para position of the same benzene ring has the drug D (auristatin) attached via an alkyl ester moiety. The position ortho to the sugar attachment has a protected amino group. Compound (VIC) in claim 1 in the instant application has the same esterifed sugar unit attached to the moiety S, which can be a benzene ring to which is also attached (at the para position) an alkyl ester through which the drug D is attached (D being a DNA minor groove binder, DNA damaging agent, or DNA replication inhibitor). The substitutions A is optional, meaning it may be absent. B is also absent. Therefore, S is directly attached to Q and Q can be a protected amine functional group. The subscript t is also 1. Therefore, the starting compound (VIC) in the instant case is also structurally close to the starting compound (IC) in ‘235.
One of ordinary skill in the art, on reviewing the process in ‘235 will definitely recognize that a drug-linker compound, which has the same esterified sugar unit linked to a different drug (other than auristatin), including the class of drugs recited in instant claim 1 for substitution D, and which is structurally close to the starting compound in ‘235, can also be obtained using the same hydrolysis reaction using a Grignard reagent or an alkoxy magnesium halide with a reasonable expectation of success. As stated earlier, how the drug acts or the class it belongs to does not matter in a process of making claim. The artisan will also recognize this on reviewing the claims of ‘235. This is based on the claims of ‘235 and comparison with the instant claims and not based on hindsight.
Applicant has to either advance a reason or provide comparative result showing that the process used in the copending ‘235 application cannot be used in the claimed process or file a terminal disclaimer to overcome the rejection.
For this reason, the double patenting rejection is maintained.


Conclusion
1. Pending claims 1, 4-5, 7-9, 13-15, 26 and 32-69 are rejected.
2. Claims 2-3, 6, 10-12, 16-25 and 27-31 have been canceled.


All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623